In re Cook, Debra Dean et al.; St. Elizabeth’s Caring, L.L.C.; Plaquemine Manor Nursing Home Inc.; Maison Orleans II Inc.; Maison De’Ville Nursing Home Inc.; Raceland Manor Nursing Home Inc.; Mai-son De’Ville Nursing Home of Harvey L.L.C.; Maison Orleans Partnership in Commendam; Maison De’Ville Nursing Home of Opelousas Inc.; — Plaintiffs; Applying for Supervisory and/or Remedial Writs, Parish of Orleans, Civil District Court Div. G, No. 2000-6747; to the Court of Appeal, Fourth Circuit, No. 2002-C-0151.
Denied.